DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.

Accordingly, claims 1-20 are pending in this application. Claims 1, 11, and 20 are currently amended; claims 2-10 and 12-19 are original.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1, the claim recites a “computer-implemented method for data processing in a software-as-a-service (SaaS) platform” and “in which the data table is included in the SaaS platform.”
 As to claim 11, the claim similarly recites “data processing apparatus in a software-as-a-service (SaaS) platform” and “in which the data table is included in the SaaS platform.” 
As to claim 20, the claim similarly recites “implement a data processing method in a software-as-a-service (SaaS) platform” and “in which the data table is included in the SaaS platform.”  
Applicant’s disclosure as originally filed does not provide support for these features. SaaS is only referred to in Applicant’s specification in the background when referring to prior art platforms and a generic statement that these need to be improved. Nothing in Applicant’s specification states that Applicant’s claimed invention takes place in a SaaS platform or has components, e.g. a data table, in one. As such, Applicant’s amendments introduce new matter and thus claims 1, 11, and 20 fail to comply with the written description requirement under 35 USC §112(a).
As to claims 2-10 and 12-19, the claims inherit the deficiencies of claims 1 and 11 without curing them and are therefore rejected under 35 USC §112(a) for the same reasons as claims 1 and 11 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of mental processes without significantly more. 

As to claim 1, the claim recites the mental steps of a “, comprising: obtaining a target field and a target identifier from a data operation request of each of a plurality of users” (a person can readily read a target field and identifier provided as a request from two users);
“determining a storage location of target data for each user in a data table based on the target field and the target identifier for each user, in which the data table is included in the  to store the target data for each user of the plurality of users, the data table includes first dimension identifiers in the first row that are custom field sets and second dimension identifiers in the first column that are data identifiers” (a person can mentally match a data item in a provided table using header information identifying a matching target column/field and a matching value/identifier in a cell of the table corresponding to the request and determine a storage location, e.g. a cell in the table.); and
“executing an operation logic associated with the data operation request of each user based on the determined storage location” (a person can mentally read the data found as an operation, or using pen/paper update or delete the data found as an operation);
“wherein the determining comprises:
determining a column where  a matched first dimension identifier is located by matching the target field for each user with the first dimension identifiers in the first row of the data table, and determining a row where a matched second dimension identifier is located by matching the target identifier for each user with the second dimension identifiers in the first column of the data table;” (a person can read a database table presented to them, e.g. on a screen or paper and readily compare dimension identifiers to locate correct columns via metadata indicating which column is which as is standard with data in tabular form, and look down those columns to identify rows matching identifiers and corresponding data to identify a matching cell as a storage location.) “and
determining the storage location of the target data for each user that includes the column where the matched first dimension identifier is located and the row where the matched second dimension identifier is located” (a person can read a database table presented to them, e.g. on a screen or paper and readily compare identifiers to locate correct columns via metadata indicated which column is which, and look down those columns to identify rows matching identifiers and corresponding data to identify a matching cell as a storage location.).
As set forth above, the above steps are recited at a high level of generality so as to be readily be performed in the human mind and/or on pen and paper. In short, the claim is merely receiving a column identifier (target field) and a primary key (target identifier)and looking up a data value in a table corresponding thereto (i.e. matching first dimension identifier and second dimension identifiers respectively). This is a basic table lookup procedure that can be performed by a primary school student. This judicial exception is not integrated into a practical application because there are no additional steps beyond the abstract idea. The language “computer-implemented method for data processing in a software-as-a-service (SaaS) platform” is merely an attempt to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, and is also merely linking the use of the judicial exception to a particular technological environment, i.e. in a SaaS platform. Such language does not integrate the abstract idea into a practical application. See MPEP 2106.05(f) and 2106.05(h). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the abstract idea.

As to claim 2, the claim recites “wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data query request, comprises:
reading the target data from the data table at the storage location; and
feeding back the target data to the user.”
A person can mentally read the target data found form a presented table and provide the data back to the requesting user verbally or by writing it down. As such, the claim merely further describes the mental process abstract idea of claim 1 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 3, the claim recites “wherein feeding back the target data to the user comprises:
associating the target data with the target field; and
feeding back the associated target data and target field to the user.”
A person can mentally associate the target data with the target field by mentally matching the data and identifying similarities and provide the data back to the requesting user verbally or by writing it down. As such, the claim merely further describes the mental process abstract idea of claims 1-2 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 4, the claim recites “wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data import request, comprises:
writing the target data into the data table at the storage location.”
A person can physically write data into the data table once a location is mentally identified. As such, the claim merely further describes the mental process abstract idea of claim 1 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 5, the claim recites “wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data modification request, comprises:
deleting the target data at the storage location, and writing new data into the data table at the storage location.”
A person can physically delete, e.g. with eraser or strike-through or any other visible indicator, that identified data in a mentally identified location are deleted, and write in new data as desired. As such, the claim merely further describes the mental process abstract idea of claim 1 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 6, the claim recites “wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data deletion request, comprises:
positioning the target data based on the determined storage location, and deleting the target data.”
A person can mentally position target data based on a mentally determined storage location and physically delete, e.g. with eraser or strike-through or any other visible indicator, that identified data in a mentally identified location are deleted. As such, the claim merely further describes the mental process abstract idea of claim 1 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 7, the claim recites “wherein determining the storage location of the target data in the data table based on the target field and the target identifier comprises:
determining a first dimension identifier based on the target field, and determining a second dimension identifier based on the target identifier; and
determining the storage location based on the first dimension identifier and the second dimension identifier.”
The determining steps are recited at a high level of generality so as to be readily performed mentally by a person thinking and determining based on what is read from the request and mentally matching the criteria to fields and data in a table. As such, the claim merely further describes the mental process abstract idea of claim 1 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 8, the claim recites “wherein determining the first dimension identifier based on the target field comprises:
obtaining the first dimension identifier corresponding to the target field based on a mapping relation between the target field and the first dimension identifier.”
The obtaining is recited at a high level of generality such that a person can readily read a mapping, or using their own knowledge, mentally obtain the first dimension identifier based therefrom using what is read in the request. As such, the claim merely further describes the mental process abstract idea of claims 1 and 7 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 9, the claim recites wherein before obtaining the first dimension identifier corresponding to the target field based on the mapping relation between the target field and the first dimension identifier, the method further comprises:
obtaining the target field and a data type of the target data (a person can mentally read/obtain a target field and data type from a presented request);
selecting at least one idle dimension identifier from idle dimension identifiers of the data table as the first dimension identifier based on the data type, in which the idle dimension identifier refers to an identifier of a dimension for which no data is written in the data table (a person can readily mentally identify and select empty data in a table as idle dimension identifiers); and
establishing the mapping relation between the target field and the first dimension identifier (establishing is at a high level of generality such that a person can mentally determine and establish a mapping based on the available information).	As such, the claim merely further describes the mental process abstract idea of claims 1 and 8 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 10, the claim recites wherein determining the storage location based on the first dimension identifier and the second dimension identifier comprises:
determining a target column based on the first dimension identifier;
determining a target row based on the second dimension identifier; and
determining the storage location based on the target column and the target row.
Each of the recited determining steps are recited at a high level of generality such as to be readily performed in the human mind. As such, the claim merely further describes the mental process abstract idea of claims 1 and 7 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 11, the claim recites performing steps recited in independent claim 1 except that it is performed by “A data processing apparatus in a software-as-a-service (SaaS) platform, comprising:
at least one processor; and
a memory communicatively connected with the at least one processor;
wherein the at least one processor is configured to:”.
The claim is directed to an abstract idea for at least the same reasons set forth with respect to claim 1 above. 
This judicial exception is not integrated into a practical application because there are no additional steps beyond the abstract idea. 
Additionally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements “ A data processing apparatus in a software-as-a-service (SaaS) platform, comprising: at least one processor; and a memory communicatively connected with the at least one processor” merely recite generic computer components performing their normal functions and thus the claim merely uses a computer as a tool to perform an abstract idea which does not integrate the abstract idea into a practical application or amount to significantly more. See MPEP 2106.05(f). The recitation of the apparatus and data being in a SaaS platform is merely generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).
	
As to claims 12-19, the claims recite subject matter similar to that of claims 2-10 and are directed to the mental process abstract idea recited in claim 11 for the same rationale as set forth with respect to claims 2-10 above.

As to claim 20,  the claim recites performing steps recited in independent claim 1 except that it is performed by “A non-transitory computer readable storage medium storing computer instructions, wherein the computer instructions are used to cause the computer to implement a data processing method in a software-as-a-service (SaaS) platform.”
As set forth with respect to claim 1 above, the above steps are recited at a high level of generality so as to be readily be performed in the human mind and/or on pen and paper and merely attempt to implement an abstract idea in a computer environment. 
This judicial exception is not integrated into a practical application because there are no additional steps beyond the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements “[a] non-transitory computer readable storage medium storing computer instructions, wherein the computer instructions are used to cause the computer to implement a data processing method” merely recite generic computer components performing their normal functions and thus the claim merely uses a computer as a tool to perform an abstract idea which does not integrate the abstract idea into a practical application or amount to significantly more. See MPEP 2106.05(f). The recitation of implementing the method in a SaaS platform is merely generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi (previously presented)(JP 2015162039 A).

As to claim 1, Higuchi discloses a computer-implemented method for data processing in a software-as-a-service (SaaS) platform ([0017]; [0026]), comprising:
obtaining a target field and a target identifier from a data operation request of each of a plurality of users ([0033]-[0036], A request including a query is received from a tenant, i.e. a user, which includes a target field indicating a column of a table, e.g. ‘Product type’, and a target identifier indicating a field datum to match against, e.g. tenant B or ‘Food’, is obtained and formulated into a request for the physical table 111. [0017]; [0026], The table is accessible by a plurality of tenants, i.e. users, each of which can perform data operations specific to their Tenant ID.);
determining a storage location of target data for each user in a data table based on the target field and the target identifier for each user, in which the data table is included in the SaaS platform to store the target data for each user of the plurality of users, the data table includes first dimension identifiers in the first row that are custom field sets and second dimension identifiers in the first column that are data identifiers (Fig. 7; [0025]; [0026]; Again, The table is accessible by a plurality of tenants, i.e. each user, each of which can perform data operations specific to their Tenant ID and thus determining is done for each user as they perform data operations. [0036]; [0037], Cells in the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier in tenants’ requests. E.g. by returning only those results that match the tenants making the requests (e.g. tenant B), i.e. second dimension identifiers corresponding to respective tenants, based on the columnar dimension identifier “TenantID” in the first row for the first column of the table, and also matching those records of tenant B that meet the query criteria matching specifying target fields corresponding to other columnar dimension identifiers in the first row, e.g. having data in columns of the table corresponding to the provided target field identifier columns Product Type column with the value of ‘Food”. [0029]-[0030], The other columns corresponding to the other columnar dimension identifiers (e.g. Char1, Char2, Num1, Num2, Date1, Date2, …” are each used differently depending on the tenant. E.g. Char2 corresponds to gender data for Tenant A, but stores product type data for Tenant B. Thus, each of these columns which map to logical table columns are “custom field sets” since they are customized for use by the respective tenants.); and
executing an operation logic associated with the data operation request of each user based on the determined storage location ([0026]; [0037]; [0047], Data operations, i.e. operation logic, specified in the request are executed for each tenant/user making a request; e.g. insertion, selection, update, and deletion.);
wherein the determining comprises:
determining a column where  a matched first dimension identifier is located by matching the target field for each user with the first dimension identifiers in the first row of the data table (Fig. 7; [0025]; [0035]-[0037], E.g. Tenant B’s operation request is received and the system is able to obtain in response that Tenant B sent the request and that Tenant B is requesting a target field “Product type” data corresponding to “Food”. In response, the system matches “Product Type” to “Char2” in the first row representing column headers. This is demonstrated in the translated query (Query 1B) with “WHERE p1.Char2=’Food’”. Similar operations occur for each tenant that makes a data operation request.), and determining a row where a matched second dimension identifier is located by matching the target identifier for each user with the second dimension identifiers in the first column of the data table (Fig. 7; [0025]; [0035]-[0037], Again, the system is able to ascertain that the request is from Tenant B, and thus that the operation request corresponds to that of Tenant B. Accordingly, the system matches the target identifier of Tenant B with the first column of “TenantID”. This is demonstrated in the translated query (Query 1B) with “WHERE…AND p1.TenantID=’B’”); and
determining the storage location of the target data for each user that includes the column where the matched first dimension identifier is located and the row where the matched second dimension identifier is located (Fig. 7; [0036]; [0037], the storage location of the target data, e.g. that corresponding to Tenant B and where Product Type is “Food” is determined and extracted from the rows in table 111 by using the metadata information to map/match Product Type to the Char2 column and return data satisfying the criteria of Query 1B “WHERE p1.Char2 = 'food' AND p1.TenantID = 'B' AND p1.TypeID = 'item' AND p1.PageID = 1”. ).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Higuchi discloses wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data query request ([0036]; [0037]; [0046], I.e. determining a “SELECT” request), comprises:
reading the target data from the data table at the storage location ([0037]; [0046]); and
feeding back the target data to the user ([0048]).

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, Higuchi discloses wherein feeding back the target data to the user comprises:
associating the target data with the target field ([0037]; [0046], Target data matching a queried field are determined, i.e. associated, and compiled into results to be returned.); and
feeding back the associated target data and target field to the user ([0047]; [0048]).

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Higuchi discloses wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data import request ([0041]-[0044]; [0046], I.e. an “insertion” operation), comprises:
writing the target data into the data table at the storage location ([0044]; [0046]).

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Higuchi discloses wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data deletion request ([0045]; [0046], I.e. a “deletion” operation.), comprises:
positioning the target data based on the determined storage location, and deleting the target data ([0045]; [0046]).

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Higuchi discloses wherein determining the storage location of the target data in the data table based on the target field and the target identifier comprises:
determining a first dimension identifier based on the target field, and determining a second dimension identifier based on the target identifier (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column and those records of tenant B that meet the query criteria, e.g. having data in the determined type column ‘Char2’ with the value of ‘Food’.); and
determining the storage location based on the first dimension identifier and the second dimension identifier (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column and those records of tenant B that meet the query criteria, e.g. having data in the determined type column with the value of ‘Food’.).

As to claim 8, the claim is rejected for the same reasons as claim 7 above. In addition, Higuchi discloses wherein determining the first dimension identifier based on the target field comprises:
obtaining the first dimension identifier corresponding to the target field based on a mapping relation between the target field and the first dimension identifier ([0034]; [0036], The dimension identifiers in the physical table are determined based on a mapping utilized by conversion unit 15.).

As to claim 10, the claim is rejected for the same reasons as claim 7 above. In addition, Higuchi discloses wherein determining the storage location based on the first dimension identifier and the second dimension identifier comprises:
determining a target column based on the first dimension identifier ([0034]; [0037]; [0045], A target column and a record, i.e. row, having matching targeted data are determined based on the mapped dimension identifiers from the metadata store.);
determining a target row based on the second dimension identifier ([0034]; [0037]; [0045], A target column and a record, i.e. row, having matching targeted data are determined based on the mapped dimension identifiers from the metadata store.); and
determining the storage location based on the target column and the target row (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column from the metadata and those records of tenant B that meet the query criteria, e.g. having data in the determined type column with the value of ‘Food’.).

As to claim 11, Higuchi discloses a data processing apparatus in a software-as-a-service (SaaS) platform ([0017]; [0026]), comprising:
at least one processor ([0023]); and
a memory communicatively connected with the at least one processor ([0023]);
wherein the at least one processor is configured to ([0023]):
obtain a target field and a target identifier from a data operation request of each of a plurality of users ([0033]-[0036], A request including a query is received from a tenant, i.e. a user, which includes a target field indicating a column of a table, e.g. ‘Product type’, and a target identifier indicating a field datum to match against, e.g. tenant B or ‘Food’, is obtained and formulated into a request for the physical table 111. [0017]; [0026], The table is accessible by a plurality of tenants, i.e. users, each of which can perform data operations specific to their Tenant ID.);
determine a storage location of target data for each user in a data table based on the target field and the target identifier for each user, in which the data table is included in the SaaS platform to store data for each user of the plurality of users, the data table includes first dimension identifiers in the first row that are custom field sets and second dimension identifiers in the first column that are data identifiers (Fig. 7; [0025]; [0026]; Again, The table is accessible by a plurality of tenants, i.e. each user, each of which can perform data operations specific to their Tenant ID and thus determining is done for each user as they perform data operations. [0036]; [0037], Cells in the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier in tenants’ requests. E.g. by returning only those results that match the tenants making the requests (e.g. tenant B), i.e. second dimension identifiers corresponding to respective tenants, based on the columnar dimension identifier “TenantID” in the first row for the first column of the table, and also matching those records of tenant B that meet the query criteria matching specifying target fields corresponding to other columnar dimension identifiers in the first row, e.g. having data in columns of the table corresponding to the provided target field identifier columns Product Type column with the value of ‘Food”. [0029]-[0030], The other columns corresponding to the other columnar dimension identifiers (e.g. Char1, Char2, Num1, Num2, Date1, Date2, …” are each used differently depending on the tenant. E.g. Char2 corresponds to gender data for Tenant A, but stores product type data for Tenant B. Thus, each of these columns which map to logical table columns are “custom field sets” since they are customized for use by the respective tenants.); and
execute an operation logic associated with the data operation request of each user based on the determined storage location ([0026]; [0037]; [0047], Data operations, i.e. operation logic, specified in the request are executed for each tenant/user making a request; e.g. insertion, selection, update, and deletion.);
wherein the at least one processor is further configured to:
determine a column where a matched first dimension identifier is located by matching the target field for each user with the first dimension identifiers in the first row of the data table (Fig. 7; [0025]; [0035]-[0037], E.g. Tenant B’s operation request is received and the system is able to obtain in response that Tenant B sent the request and that Tenant B is requesting a target field “Product type” data corresponding to “Food”. In response, the system matches “Product Type” to “Char2” in the first row representing column headers. This is demonstrated in the translated query (Query 1B) with “WHERE p1.Char2=’Food’”. Similar operations occur for each tenant that makes a data operation request.), and determine a row where a matched second dimension identifier is located by matching the target identifier for each user with the second dimension identifiers in the first column of the data table (Fig. 7; [0025]; [0035]-[0037], Again, the system is able to ascertain that the request is from Tenant B, and thus that the operation request corresponds to that of Tenant B. Accordingly, the system matches the target identifier of Tenant B with the first column of “TenantID”. This is demonstrated in the translated query (Query 1B) with “WHERE…AND p1.TenantID=’B’”); and
determine the storage location of the target data for each user that includes the column where the matched first dimension identifier is located and the row where the matched second dimension identifier is located (Fig. 7; [0036]; [0037], the storage location of the target data, e.g. that corresponding to Tenant B and where Product Type is “Food” is determined and extracted from the rows in table 111 by using the metadata information to map/match Product Type to the Char2 column and return data satisfying the criteria of Query 1B “WHERE p1.Char2 = 'food' AND p1.TenantID = 'B' AND p1.TypeID = 'item' AND p1.PageID = 1”. ).

As to claim 12, the claim is rejected for the same reasons as claim 11 above. In addition, Higuchi discloses wherein in response to determining that the data operation request is a data query request ([0036]; [0037]; [0046], I.e. determining a “SELECT” request), the at least one processor is further configured to:
read the target data from the data table at the storage location ([0037]; [0046]); and
feedback the target data to the user ([0048]).

As to claim 13, the claim is rejected for the same reasons as claim 11 above. In addition, Higuchi discloses wherein the at least one processor is further configured to:
associate the target data with the target field ([0037]; [0046], Target data matching a queried field are determined, i.e. associated, and compiled into results to be returned.); and
feedback the associated target data and target field to the user ([0047]; [0048]).

As to claim 14, the claim is rejected for the same reasons as claim 11 above. In addition, Higuchi discloses wherein in response to determining that the data operation request is a data import request ([0041]-[0044]; [0046], I.e. an “insertion” operation), the at least one processor is further configured to:
write the target data into the data table at the storage location ([0044]; [0046]).

As to claim 15, the claim is rejected for the same reasons as claim 11 above. In addition, Higuchi discloses wherein the at least one processor is further configured to:
determine a first dimension identifier based on the target field, and determine a second dimension identifier based on the target identifier (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column and those records of tenant B that meet the query criteria, e.g. having data in the determined type column ‘Char2’ with the value of ‘Food’.); and
determine the storage location based on the first dimension identifier and the second dimension identifier (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column and those records of tenant B that meet the query criteria, e.g. having data in the determined type column with the value of ‘Food’.).

As to claim 16, the claim is rejected for the same reasons as claim 15 above. In addition, Higuchi discloses wherein the at least one processor is further configured to:
obtain the first dimension identifier corresponding to the target field based on a mapping relation between the target field and the first dimension identifier ([0034]; [0036], The dimension identifiers in the physical table are determined based on a mapping utilized by conversion unit 15.).

As to claim 18, the claim is rejected for the same reasons as claim 15 above. In addition, Higuchi discloses wherein the at least one processor is further configured to:
determine a target column based on the first dimension identifier ([0034]; [0037]; [0045], A target column and a record, i.e. row, having matching targeted data are determined based on the mapped dimension identifiers from the metadata store.);
determine a target row based on the second dimension identifier ([0034]; [0037]; [0045], A target column and a record, i.e. row, having matching targeted data are determined based on the mapped dimension identifiers from the metadata store.); and
determine the storage location based on the target column and the target row (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column from the metadata and those records of tenant B that meet the query criteria, e.g. having data in the determined type column with the value of ‘Food’.).


As to claim 19, the claim is rejected for the same reasons as claim 11 above. In addition, Higuchi discloses wherein in response to determining that the data operation request is a data modification request ([0045]; [0046], i.e. an “update” request), the at least one processor is further configured to delete the target data at the storage location and write new data into the data table at the storage location ([0045]; [0046], A record is selected and data updated as specified like in a SELECT operation. Since it is not disclosed that a logical delete or similar is used in the update process but that instead updates are to replace data with new data in a record, the target data being updated is inherently deleted and replaced with the updated data);
or wherein in response to determining that the data operation request is a data deletion request ([0045]; [0046], I.e. a “deletion” operation.), the at least one processor is further configured to position the target data based on the determined storage location and delete the target data ([0045]; [0046]).


As to claim 20, Higuchi discloses a non-transitory computer readable storage medium storing computer instructions, wherein the computer instructions are used to cause the computer to implement a data processing method ([0023]) in a software-as-a-service (SaaS) platform ([0017]; [0026]), the method comprising:
obtaining a target field and a target identifier from a data operation request of each of a plurality of users ([0033]-[0036], A request including a query is received from a tenant, i.e. a user, which includes a target field indicating a column of a table, e.g. ‘Product type’, and a target identifier indicating a field datum to match against, e.g. tenant B or ‘Food’, is obtained and formulated into a request for the physical table 111. [0017]; [0026], The table is accessible by a plurality of tenants, i.e. users, each of which can perform data operations specific to their Tenant ID.);
determining a storage location of target data for each user in a data table based on the target field and the target identifier for each user, in which the data table is included in the SaaS platform to store data for each user of the plurality of users, the data table includes first dimension identifiers in the first row that are custom field sets and second dimension identifiers in the first column that are data identifiers (Fig. 7; [0025]; [0026]; Again, The table is accessible by a plurality of tenants, i.e. each user, each of which can perform data operations specific to their Tenant ID and thus determining is done for each user as they perform data operations. [0036]; [0037], Cells in the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier in tenants’ requests. E.g. by returning only those results that match the tenants making the requests (e.g. tenant B), i.e. second dimension identifiers corresponding to respective tenants, based on the columnar dimension identifier “TenantID” in the first row for the first column of the table, and also matching those records of tenant B that meet the query criteria matching specifying target fields corresponding to other columnar dimension identifiers in the first row, e.g. having data in columns of the table corresponding to the provided target field identifier columns Product Type column with the value of ‘Food”. [0029]-[0030], The other columns corresponding to the other columnar dimension identifiers (e.g. Char1, Char2, Num1, Num2, Date1, Date2, …” are each used differently depending on the tenant. E.g. Char2 corresponds to gender data for Tenant A, but stores product type data for Tenant B. Thus, each of these columns which map to logical table columns are “custom field sets” since they are customized for use by the respective tenants.); and
executing an operation logic associated with the data operation request based on the determined storage location ([0026]; [0037]; [0047], Data operations, i.e. operation logic, specified in the request are executed for each tenant/user making a request; e.g. insertion, selection, update, and deletion.);
wherein the determining comprises:
determining a column where  a matched first dimension identifier is located by matching the target field for each user with the first dimension identifiers in the first row of the data table (Fig. 7; [0025]; [0035]-[0037], E.g. Tenant B’s operation request is received and the system is able to obtain in response that Tenant B sent the request and that Tenant B is requesting a target field “Product type” data corresponding to “Food”. In response, the system matches “Product Type” to “Char2” in the first row representing column headers. This is demonstrated in the translated query (Query 1B) with “WHERE p1.Char2=’Food’”. Similar operations occur for each tenant that makes a data operation request.), and determining a row where a matched second dimension identifier is located by matching the target identifier for each user with the second dimension identifiers in the first column of the data table (Fig. 7; [0025]; [0035]-[0037], Again, the system is able to ascertain that the request is from Tenant B, and thus that the operation request corresponds to that of Tenant B. Accordingly, the system matches the target identifier of Tenant B with the first column of “TenantID”. This is demonstrated in the translated query (Query 1B) with “WHERE…AND p1.TenantID=’B’”); and
determining the storage location of the target data for each user that includes the column where the matched first dimension identifier is located and the row where the matched second dimension identifier is located (Fig. 7; [0036]; [0037], the storage location of the target data, e.g. that corresponding to Tenant B and where Product Type is “Food” is determined and extracted from the rows in table 111 by using the metadata information to map/match Product Type to the Char2 column and return data satisfying the criteria of Query 1B “WHERE p1.Char2 = 'food' AND p1.TenantID = 'B' AND p1.TypeID = 'item' AND p1.PageID = 1”.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi as applied above, and further in view of Blakeley et al. (previously presented)(US 2006/0235834 A1), hereinafter Blakeley.

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Higuchi discloses wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data modification request ([0045]; [0046], i.e. an “update” request), comprises:
deleting the target data at the storage location, and writing new data into the data table at the storage location ([0045]; [0046], A record is selected and data updated as specified like in a SELECT operation. Since it is not disclosed that a logical delete or similar is used in the update process but that instead updates are to replace data with new data in a record, the target data being updated is inherently deleted and replaced with the updated data).
Furthermore, Blakeley discloses performing an update of a table object by deleting the target data at the storage location, and writing new data into the data table at the storage location ([0065]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Higuchi with the teachings of Blakeley by more explicitly using the known technique updating table data in Higuchi by deleting a selected record for updating, and inserting a new record with the new data as disclosed by Blakely to achieve the same effect as Higuchi’s update. The substitution of the known technique of Blakely in Higuchi would be done with a reasonable expectation of successfully yielding the predictable results of updating data specified in a SQL update request of Higuchi. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi as applied above, and further in view of Weissman et al. (previously presented)(US 2005/0223022 A1), hereinafter Weissman.

As to claim 9, the claim is rejected for the same reasons as claim 8 above. In addition, Higuchi discloses wherein before obtaining the first dimension identifier corresponding to the target field based on the mapping relation between the target field and the first dimension identifier, the method further comprises:
obtaining the target field and a data type of the target data (Fig. 10; [0022]; [0025]; [0029]; [0050] Before data manipulation requests are received and used to obtain dimension identifiers, the target field and data type of target data must be obtained to establish the data structures in which the data they correspond to will be stored. This is received and obtained, for example, as an instruction for “setting metadata.”);
 and
establishing the mapping relation between the target field and the first dimension identifier ([0050]).
Higuchi does not disclose selecting at least one idle dimension identifier from idle dimension identifiers of the data table as the first dimension identifier based on the data type, in which the idle dimension identifier refers to an identifier of a dimension for which no data is written in the data table.
However, Weissman discloses selecting at least one idle dimension identifier from idle dimension identifiers of the data table as the first dimension identifier based on the data type, in which the idle dimension identifier refers to an identifier of a dimension for which no data is written in the data table ([0040]; [0041]; [0043]; [0045]; Custom data fields, i.e. corresponding to dimension identifiers, specific to a tenant can be established prior to receiving DML requests for data therein ([0041]). These fields are initially empty ([0040]), i.e. idle, and the next lowest idle column selected when establishing a new custom field ([0043]), and set with a data type ([0045]).).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Higuchi with the teachings of Weissman by modifying Higuchi such that custom fields can be established in the physical table of Higuchi as is done by Weissman when an administrator of Higuchi sets the metadata of Higuchi, e.g. by setting as another logical table of Higuchi a custom field table like 210 of Weissman and indexing thereon. The motivation for doing so would have been to enable tenants of Higuchi to more easily use different custom database fields as needed by their respective organizations (Weissman, [0041]; [0048]; Higuchi, [0056]; [0062]).

As to claim 17, the claim is rejected for the same reasons as claim 16 above. In addition, Higuchi discloses wherein at least one processor is further configured to:
obtain the target field and a data type of the target data before obtaining the first dimension identifier corresponding to the target field based on the mapping relation between the target field and the first dimension identifier (Fig. 10; [0022]; [0025]; [0029]; [0050] Before data manipulation requests are received and used to obtain dimension identifiers, the target field and data type of target data must be obtained to establish the data structures in which the data they correspond to will be stored. This is received and obtained, for example, as an instruction for “setting metadata.”);
 and
establish the mapping relation between the target field and the first dimension identifier ([0050]).
Higuchi does not disclose select at least one idle dimension identifier from idle dimension identifiers of the data table as the first dimension identifier based on the data type, in which the idle dimension identifier refers to an identifier of a dimension for which no data is written in the data table.
However, Weissman discloses selecting at least one idle dimension identifier from idle dimension identifiers of the data table as the first dimension identifier based on the data type, in which the idle dimension identifier refers to an identifier of a dimension for which no data is written in the data table ([0040]; [0041]; [0043]; [0045]; Custom data fields, i.e. corresponding to dimension identifiers, specific to a tenant can be established prior to receiving DML requests for data therein ([0041]). These fields are initially empty ([0040]), i.e. idle, and the next lowest idle column selected when establishing a new custom field ([0043]), and set with a data type ([0045]).).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Higuchi with the teachings of Weissman by modifying Higuchi such that custom fields can be established in the physical table of Higuchi as is done by Weissman when an administrator of Higuchi sets the metadata of Higuchi, e.g. by setting as another logical table of Higuchi a custom field table like 210 of Weissman and indexing thereon. The motivation for doing so would have been to enable tenants of Higuchi to more easily use different custom database fields as needed by their respective organizations (Weissman, [0041]; [0048]; Higuchi, [0056]; [0062]).

Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	Applicant’s arguments, see page 9, with respect to the objection to claim 20 have been fully considered and are persuasive. The objection to claim 20 has been withdrawn in view of Applicant’s amendment to the claim.

(b)	At pages 9-11, with respect to the rejection of claim 1 under 35 USC §101, Applicant argues that the claim offers a technical solution which may solve a problem in the related art. Applicant further argues that the claim may reduce storage resource occupation.
	As to (b), Applicant’s arguments have been fully considered but are not persuasive. First, Applicant does not put forth reasons why the features of the claim necessarily do solve a technical problem or necessarily reduce storage resource occupation, but merely that they “may “do so. For these reasons alone, the claim cannot be seen as integrating the judicial exception in to a practical application via the improvements consideration in prong two. Furthermore, the claim is merely accessing data already stored in a table. The fact that the table may store data from multiple users does not change this fact only that certain fields must be accessed to narrow down data specific to a given user. This is nothing more than matching column values and desired data types to that in a table. Such activity is readily performed in the mind. Merely requiring a specific type of data does not change this, rather it merely further describes the abstract idea. Thus, there is no technical solution to a problem at least because the claim is merely locating specific types of data in a given table. More importantly, as stated in the rejection of claim 1 above, there are no additional elements which could possibly amount to more than the abstract idea since all operations can be performed mentally. The recitation of an SaaS environment merely establishes particular technological environment which cannot in itself be considered significantly more, nor does Applicant argue to such anyways. Thus, the analysis at prong two has no further operations to evaluate to possibly enable the abstract idea to be integrated into anything significantly more. As such, the claim is rejected as set forth in the updated analysis set forth above.

(c)	At page 11, with respect to the rejections of claims 11 and 20 under 35 USC §101, Applicant argues that the rejections should be withdrawn for at least the reasons previously argued with respect to claim 1. 
	As to (c), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (b) above with respect to claim 1, and also for the respective reasons set forth in the rejections of claims 11 and 20 above.

(d)	At pages 11-13, with respect to the rejection of claim 1 under 35 USC §103, Applicant argues that Higuchi solves a different technical problem to that of the present Application.
As to (d), Applicant’s arguments have been fully considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant has not referred to any claim element and argued how Higuchi does not disclose it, but rather is comparing features of the two specifications. As such, Applicant’s arguments are not persuasive. As set forth in the rejection of claim 1 above, Higuchi explicitly implements their solution for multiple tenants utilizing custom fields in an SaaS platform like as claimed.

(e)	At pages 13-16, with respect to the rejection of claim 1 under 35 USC §103, Applicant argues that Higuchi fails to disclose “the data table is included in the SaaS platform to store the target data for each user of the plurality of users, the data table includes first dimension identifiers in the first row that are custom field sets and second dimension identifiers in the first column that are data identifiers” and “determining a column where  a matched first dimension identifier is located by matching the target field for each user with the first dimension identifiers in the first row of the data table, and determining a row where a matched second dimension identifier is located by matching the target identifier for each user with the second dimension identifiers in the first column of the data table” as currently amended. Applicant argues “Higuchi does not need to determine a row where the target identifier B is located since he matches the TypeID column, PageID column and Char2 column to determine the target data in these columns, i.e. ‘item’, ‘1’, and ‘food’.” Applicant argues that claim 1 determines rows where the second dimension identifiers matched to target identifiers are located.
	As to (e), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in the updated rejection of claim 1 above as necessitated by Applicant’s amendments. Contrary to Applicant’s argument, Higuchi must determine rows where a target identifier (i.e. corresponding to the tenant making the request) is located. This is essential to matching the correct data for the tenant. Otherwise, the tenant could receive data belonging to other tenants. This is why Higuchi explicitly includes the TenantID in the query. The query then matches target fields, e.g. ‘Product Type’, to corresponding first dimension identifiers, e.g. the column ‘Char2’, and searches at that column for the requested product type of “Food” while also limiting to the data to rows corresponding to at least the second dimension identifier TenantID of ‘B’ so as to only locate storage locations for that data for that tenant to perform the requested data operation on. 

(f)	At page 16, with respect to the rejection of claim 1 under 35 USC §103, Applicant argues that DeKimpe, Blakely, and Weissman fail to cure the previously argued deficiencies of claim 1.
	As to (f), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (d)-(e) above, and the rejection of claim 1 above, as Higuchi anticipates all features of claim 1 as currently amended, thus there is no need for the other references.

(g)	At page 16, with respect to the rejection of independent claims 11 and 20 and the dependent claims, Applicant argues that the claims are patentable for at least the same reasons previously argued with respect to claim 1. 
	As to (g), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (d)-(f) with respect to claim 1 above, and also for the respective reasons set forth in the rejections of claims 2-20 above.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuroda (WO-2011111532-A1) See Decision of Refusal for Instant Application’s patent family member Japanese Patent Application No. 2021-050117, published 12 July 2022, for relevance.
Vasilevskiy et al. (US 2020/0379970 A1) discloses a multi-tenant database comprising tables shared by tenants and having custom fields therein. Data is accessed specific to the tenant identifier corresponding to the tenant making the request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167